Citation Nr: 1120114	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  10-22 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable rating for status post fracture left index finger proximal interphalangeal (PIP) joint. 

2.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative arthritis status post arthroscopic surgery (arthritis).

3.  Entitlement to an initial rating in excess of 20 percent for left knee instability. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1987 to July 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file claims for disability compensation with VA prior to discharge from active duty.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

In an August 2009 rating decision, the RO granted service connection for several disabilities including a left index finger disability and a left knee disability, with initial noncompensable ratings for these two disabilities.  In a December 2010 rating decision, the RO granted ratings of 10 percent for left knee arthritis and 20 percent for left knee instability for the entire period on appeal.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in April 2011, via videoconference hearing from the VA RO in Phoenix, Arizona.  A transcript of that hearing is associated with the claims file.  

As discussed below, the evidence of record is sufficient for a fair adjudication of the claims for left knee disability.  The Board notes that the Veteran submitted a statement in February 2011, after the last adjudication of his claims by the RO.  To the extent that any evidence is contained in this statement, he has not waived review of such evidence by the agency of original jurisdiction (AOJ).  However, the evidence is duplicative of the information already considered by the AOJ.  As such, the Board may proceed with a decision as to the appropriate rating for a left knee disability without prejudice to the Veteran, and it is unnecessary to refer the case to the AOJ for further review.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's left index finger disability claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, his left knee disability is manifested by limitation of extension of the leg to no more than 10 degrees, when accounting for additional limitation due to pain, weakness, etc. after prolonged use and during flare-ups, throughout the appeal.

2.  The Veteran's left knee disability is manifested by limitation of flexion of the leg to no less than 45 degrees, even when accounting for additional limitation due to pain, weakness, etc. after prolonged use and during flare-ups, throughout the appeal.

3.  The Veteran's left knee disability has manifested by recurrent subluxation or lateral instability, not requiring the use of assistive device, approximating no more than moderate severity, throughout the appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for left knee arthritis with limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5261 (2010).

2.  The criteria for an initial rating in excess of 10 percent for left knee arthritis with limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2010).

3.  The criteria for an initial rating in excess of 20 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the rating and effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Here, the Veteran's claim of entitlement to an increased rating for a left knee disability arises from his disagreement with the initial rating assigned following the grant of service connection in August 2009.  As noted above, while these ratings were increased to the current levels during the course of the appeal, his appeal continues from the initial unfavorable decision.  See AB, 6 Vet. App. at 39.  The Veteran was provided with adequate VCAA notice as to his service connection claim in March 2009, prior to the grant of service connection and an initial rating, including the criteria to establish a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, although no longer strictly required, the Veteran was notified of the pertinent diagnostic codes and potential "daily life" evidence in September 2009, after disputing the initial rating.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), to the extent that it requires more than "generic notice").  To the extent that such notice is required, the timing defect was cured by the subsequent readjudication of the Veteran's claim, including in a December 2010 rating decision and supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).   

With regard to the duty to assist, service treatment records dated through 2009 have been obtained and considered.  The Veteran has denied any post-service VA or private treatment for a left knee disability, and there is no indication that he receives any benefits from the Social Security Administration as he is currently employed.  As such, there is no suggestion of any outstanding treatment records that are necessary for a fair adjudication of the Veteran's claim.  

Additionally, the Veteran was afforded VA examinations in March 2009 and June 2010.  The Board notes that the Veteran has argued that these examinations are inadequate for rating purposes, in that they were conducted by a nurse practitioner instead of a doctor, no MRI was conducted, and he believes the x-ray technician was not qualified.  However, the Board finds that the VA examination reports concerning the left knee are adequate for rating purposes.  

Specifically, there is no general requirement that a VA examination pertaining to a knee disability be conducted by a particular medical professional.  There is also no indication that an examination by a doctor, as opposed to a nurse practitioner, is necessary in this case.  Each of the VA examination reports addresses all symptomatology pertinent to the rating of a left knee disability, as discussed below.  Further, the Veteran is competent to report observable manifestations of his disability, and such statements have been considered in adjudicating his claim.  While the June 2010 examiner did not have the claims file available for review, all pertinent symptomatology was recorded, the Veteran's lay testimony is consistent with the examiner's findings, and there were no post-service treatment records to influence the examiner's report.  As such, there is no indication that review of the claims file would have resulted in any change in the examiner's report, and there is no prejudice from this circumstance.  In this regard, the Board points out that a review of the claims folder was not necessary because the Board is evaluating the Veteran's left knee disability based on the objective findings, and particularly, those relating to his range of left knee motion, which do not require a review of his medical records, as well as his competent lay report of his symptoms.  See Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003); see also Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).

Similarly, there is no general requirement that an MRI be provided, as opposed to x-rays, and there is no indication that an MRI would provide any further evidence in support of the Veteran's claim.  The Veteran contends that an MRI is necessary to show tissue damage, as opposed to bone damage.  However, the service treatment records already confirm that he underwent a partial meniscectomy during service.  In addition, he has already been assigned a 20 percent rating for instability or subluxation, which is based on tissue damage as shown by x-rays and resulting functional limitation as shown by physical examination and subjective reports.  The Veteran has also not provided any objective evidence that the x-ray technician was not qualified, or that the x-ray report and impression is erroneous in any way.  

Accordingly, the Board finds that the medical evidence of record is sufficient for a fair adjudication of the Veteran's claim for an increased rating for his left knee disability, and no further VA examination is necessary.

The Board notes that the undersigned VLJ did not explain the bases of the prior determinations concerning left knee disability, or suggest the submission of evidence that may have been overlooked, during the April 2011 Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. § 3.103(c)(2)).  However, the VLJ asked specific questions as to the current manifestations of the Veteran's left knee disability, including the symptoms addressed by each rating criteria, in an attempt to obtain evidence to substantiate the claims for higher ratings for each of the manifestations of his left knee disability.  The VLJ also explained the symptoms that are contemplated by the currently assigned ratings for arthritis and instability or subluxation.  Additionally, the Veteran subjectively described his symptomatology in detail and referred to medical evidence of record.  As such, the hearing focused on the elements necessary to substantiate the Veteran's claims.  Moreover, the Veteran has not argued that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  Therefore, VA has substantially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), consistent with Bryant, and no prejudice has resulted from any possible defects.

Under the circumstances, a remand as to the left knee disability would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran is currently assigned a 20 percent rating for left knee instability under Diagnostic Code (DC) 5257, and a 10 percent rating for left knee arthritis with resulting limitation of flexion under DC 5010-5260.  See 38 C.F.R. §§ 4.27, 4.71a.  

Under DC 5257, a 20 percent rating represents moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  Consideration of pain under 38 C.F.R. §§ 4.40 and 4.45 is not appropriate under this code as it is not based on loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under DC 5010, traumatic arthritis is rated as degenerative arthritis.  Under DC 5003, degenerative arthritis, as established by x-rays, is rated based on limitation of motion of the affected joint or joints under the appropriate diagnostic code or codes.  However, when the limitation of motion is noncompensable under the appropriate diagnostic code or codes, a rating of 10 percent may be applied to each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, DCs 5003 & 5010.  

VA's General Counsel has determined that separate ratings may be assigned for arthritis under DC 5003 and for subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  When a rating has been assigned under DC 5257, to warrant a separate rating for arthritis established by x-ray, the limitation of motion need not be compensable under DC 5260 or 5261.  A compensable rating may be granted by virtue of 38 C.F.R. § 4.59, which provides that arthritis that is productive of actually painful motion due to unstable or malaligned joints due to healed injury warrants at least the minimum compensable evaluation for the joint, i.e., 10 percent under DC 5260 or 5261.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).  In addition, separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee in order to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 0 percent rating will be assigned for limitation of flexion of the leg to 60 degrees.  A 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees.  To warrant a rating of 20 percent or higher, flexion of the leg must be limited to 30 degrees or less.  Under DC 5261, a 0 percent rating will be assigned for limitation of extension of the leg to 5 degrees, and a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees.  To warrant a rating of 20 percent or higher, extension of the leg must be limited to 15 degrees or more.  Higher ratings are available for more severe limitation of flexion or extension.  See 38 C.F.R. § 4.71a, DCs 5260 & 5261.

In this case, the Veteran underwent a partial meniscectomy in August 2007, and he retired from service in July 2009.  Throughout the course of the appeal, he has complained of aching or burning pain in his left knee after prolonged walking, running, standing, or sitting.  The Veteran states that he must stand for 8 hours a day at work, and his knees start bothering him after approximately 4 hours.  He falls behind with his duties at work due to his left knee pain, which requires him to take frequent breaks.  He testified that he also must sit and relax at night.  The Veteran reports episodic swelling, instability, and popping, in that his left knee will "pop" during long drives or after the pressure builds up approximately once per week.  He also reports intermittent flare-ups with increased pain and stiffness and resulting decrease in flexion and extension, but no additional symptoms.  The Veteran has not received any treatment for his left knee pain during the appeal.  He states that he was offered steroids, but he does not want them because they only provide temporary relief and may have side effects, so he only takes Motrin.  He does not use any assistive device, such as a cane or brace.  See, e.g., January 2009 retirement examination, March 2009 and June 2010 VA examination reports, February 2009 and February 2011 lay statements, April 2011 hearing transcript. 

The March 2009 VA examiner recorded left knee range of motion from 0 degrees of extension to 140 degrees of flexion, with no objective pain during movement, and no additional limitation of motion with repetition.  There was objective evidence of mild crepitus.  There was no laxity, the drawer test was negative, and there was no apprehension or pain with the McMurray test.  X-rays showed mild lateral subluxation and no significant effusion or joint space narrowing.  The examiner recorded that the Veteran's disability had a moderate effect on exercise and sports, in that he was unable to walk more than 3 miles or run more than 2 miles, and a moderate effect on travel, in that he was unable to sit or drive for more than 3 hours. 

The June 2010 VA examiner recorded range of motion of extension to 0 degrees and flexion limited to 100 degrees, with no objective pain during movement, and no additional limitation of motion with repetition.  The anterior Drawer sign was positive, and the examiner noted moderate subluxation or instability of the left knee.  There was no laxity to the collateral ligaments, no crepitus, and no apprehension or pain with the McMurray test.  X-rays showed small spur formations, with no acute abnormality, significant arthrosis, or dislocation.  Soft tissues were unremarkable, and there was no visible joint effusion.  The left knee disability was noted to have a moderate to severe effect on chores and travel, a moderate effect on recreation, and to prevent weight-bearing exercise and sports.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that his left knee disability has manifested by arthritis with limitation of both flexion and extension of the leg due to pain throughout the appeal.  As noted above, the Veteran had full range of motion in March 2009, and he had full extension and flexion limited to 100 degrees in June 2010.  Neither of these meets the criteria for a noncompensable or 10 percent rating under DC 5260 or 5261.  While the examiners recorded no objective pain during movement or additional limitation with repetition, the Veteran is competent to report observable symptoms of pain, popping, swelling, and additional limitation of motion during flare-ups, and the Board finds his statements to this effect to be generally credible.  As such, when considering additional limitation due to pain during frequent flare-ups, the Board finds that the Veteran is entitled to separate 10 percent ratings, but no higher, for limitation of flexion and limitation of extension.  See DeLuca, 8 Vet. App. 202.  A higher rating of 20 percent is not warranted because, even considering such additional limitation, the weight of the evidence does not reflect that the Veteran's extension is limited to 15 degrees or more, or his flexion is limited to 30 degrees or more, at any time during the appeal.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261. 

The Veteran has also had recurrent subluxation or instability throughout the appeal.  However, a rating in excess of 20 percent is not warranted for such manifestation, as the weight of the evidence does not establish severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, DC 5257.  Rather, a March 2009 x-ray showed mild lateral subluxation of the left knee, and the June 2010 examiner indicated that the Veteran had moderate subluxation or instability.  Further, the Veteran is able to stand, walk, and run for extended periods without the need for an assistive device.  As such, the Board finds that the Veteran has had no more than moderate recurrent left knee subluxation or instability throughout the appeal.

In summary, the Veteran does not meet the criteria for a rating in excess of 20 percent for left knee subluxation or instability under DC 5257, or for a rating in excess of 10 percent for left knee arthritis based on limitation of flexion under DC 5260.  However, resolving all reasonable doubt in the Veteran's favor, the Board finds that he is entitled to a separate rating of 10 percent for left knee arthritis based on limitation of extension under DC 5261, due to functional loss due to pain after prolonged use and during flare-ups.  See DeLuca, 8 Vet. App. 202.  

Staged ratings are not appropriate, as the manifestations of the left knee disability have remained relatively stable throughout the appeal.  See Hart, 21 Vet. App. at 509-10.  The Board recognizes that the Veteran's pain and limitation of motion of the left knee have increased over time; however, his range of motion is currently noncompensably disabling, but the Board is resolving doubt in concluding that separate 10 percent ratings are warranted for limitation of flexion and extension.  Further, there is no indication of any decrease in range of motion that warrants a higher rating, even with consideration of pain and other factors, or of any neurological impairment.  

The Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign a higher rating for a left knee disability under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In this regard, the Board notes that ratings are also available for a knee disability under DC 5256 (ankylosis), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a.  However, there is no evidence of ankylosis, malunion or nonunion of the tibia or fibula, or genu recurvatum.  There is also no evidence of dislocated semilunar cartilage, or meniscus, during the appeal, as the McMurray's test was negative during both VA examinations.  The Board acknowledges that the Veteran had a partial meniscectomy during service.  However, his symptoms as a result of such injury and treatment, as summarized above, are contemplated by the assigned ratings for arthritis with limitation of flexion and limitation of extension and recurrent subluxation or instability.  As such, a separate rating may not be assigned for such symptoms under DC 5259.

The Board further notes that Veteran has two scars from his left knee arthroscopic surgery.  However, the medical evidence reflects that such scars are well-healed, small, linear, superficial, and stable, and they cause no limitation of function.  The Veteran has also consistently denied any pain or tenderness of the scars.  See, e.g., VA examination reports, hearing transcript.  As such, a separate rating for the left knee scars is not warranted.  See 38 C.F.R. § 4.118, DCs 7801 to 7805 (2010).

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this regard, the manifestations of the Veteran's left knee disability are fully contemplated by the schedular rating criteria.  As discussed above, these symptoms include intermittent swelling and popping after pressure buildup; pain or burning after prolonged standing, sitting, walking, or running, with resulting limitation of flexion and extension; and moderate subluxation or instability.  Therefore, the rating criteria reasonably describe his disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  As such, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for a left knee disability during the appeal, and the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Accordingly, it is not necessary to refer this case for consideration of an extra-schedular rating.  See Thun, 22 Vet. App. at 115-16.  

The Board has further considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran has been employed since approximately February 2010, after retiring from the military at the end of July 2009.  There is no indication or allegation that any unemployment during the appeal is due to service-connected disability.  While the Veteran's left knee disability affects his employment, such interference is addressed by the assigned ratings.  As such, a claim for a TDIU has not been raised.  

The Board sincerely thanks the Veteran for his military service of over 20 years, and does not wish to minimize the significance of this service and his sacrifices in health and otherwise.  However, while the Board sympathizes with the Veteran, disability ratings must be assigned according to the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The Veteran's claim for an increased rating for a left knee disability has been granted to the extent described above, based in part on application of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against a rating in excess of 20 percent for left knee subluxation or instability, 10 percent for left knee arthritis based on limitation of flexion, and 10 percent for left knee arthritis based on limitation of extension at any period.  As such, the benefit of the doubt doctrine does not apply, and his claim must be denied in this respect.  38 C.F.R. § 4.3.  


ORDER

An initial rating of 10 percent, but no higher, for left knee arthritis with limitation of extension is granted.  

An initial rating in excess of 10 percent for left knee arthritis with limitation of flexion is denied.  

An initial rating in excess of 20 percent for left knee instability is denied.  




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record, so that the Veteran's claim for an increased rating for a left index finger disability is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran sustained a chip fracture to the left index finger PIP joint during service and there is evidence of symptoms including decreased range of motion, tenderness to palpation, pain with bending, and enlargement of the PIP joint.  See, e.g., January 2009 retirement examination, March 2009 and June 2010 VA examination reports, February 2009 statement, April 2011 hearing transcript.  In addition, there is evidence that his left index finger disability may affect the function of his entire left hand, to include difficulty typing, tying wire, and performing mechanical repairs.  See, e.g., VA examination reports, hearing transcript.  

The AOJ assigned a noncompensable initial rating for a left index finger disability under DC 5229, based on limitation of motion of the index finger, and a 10 percent initial rating for left hand arthritis under DC 5220-5010, based on arthritis as analogous to ankylosis of multiple digits.  The diagnostic codes pertaining to disabilities of the hand and individual digits require consideration of the effect on the entire hand.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (2) & DCs 5216-5230.  Further, a rating for arthritis may be based on symptoms in several minor joints.  See 38 C.F.R. § 4.71a, DCs 5003 & 5010.  As noted above, separate ratings may only be assigned for distinct disabilities resulting from the same injury if the symptomatology for one condition does not overlap with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  

While the Veteran did not expressly appeal from the rating for left hand arthritis, it is unclear whether the claimed symptoms for a left index finger disability, to include any effects on the entire left hand, were included in the 10 percent rating for left hand arthritis.  Accordingly, the issue of the appropriate rating for a left index finger disability is inextricably intertwined with the rating for left hand arthritis, and further development and clarification is necessary as to this issue.  

Specifically, the Veteran should be afforded a new VA examination to determine any current musculoskeletal or neurological manifestations of his left index finger disability, to include any effects on the other digits of the left hand or the left hand as a whole.  Thereafter, the AOJ should readjudicate the Veteran's claim, including clarification of any relationship with the 10 percent rating for left hand arthritis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After obtaining any pertinent, outstanding records, schedule the Veteran for an appropriate VA examination to determine the current severity of his left index finger disability.  The entire claims file should be made available to the examiner for review.  All necessary tests and studies should be conducted.  The examiner should measure and record all current symptomatology in the left hand, to include both musculoskeletal and neurological manifestations, as appropriate.  The examiner should state whether there is any arthritis in the left index finger, to include the PIP joint.  The examiner should also indicate the extent to which any left index finger symptomatology, including but not limited to pain or limitation of motion, affects the function of any other digits of the left hand, or the left hand as a whole.

2.  After completing any further development as may be indicated by any response received upon remand, the AOJ should readjudicate the claim for a compensable rating for a left index finger disability based on all lay and medical evidence of record.  This readjudication should clarify whether the 10 percent initial rating for left hand arthritis contemplates any symptoms of the left index finger disability.  Additionally, the AOJ should determine whether a compensable rating is warranted for the left index finger disability at any period during the appeal, i.e., for any symptoms that are not duplicative or overlapping of the rating for left hand arthritis.  If the claim remains denied, issue a supplemental statement of the case to the Veteran, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


